UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

ln re: JAMES BATEMON, Chapter 13

Debtor. Case No.: 18~22333-BHL

 

AFFIDAVIT OF SERVICE

 

STATE OF WISCONSIN )
) ss.
MILWAUKEE COUNTY )

I, Faline Townsend, swear and affirm that on February 10, 2019, the Notice and Request to
Modify Confirmed Chapter 13 Plan in this case Were electronically filed With the Clerk of Couit
and served upon the following parties using the ECF system:

U.S. Bankruptcy Clerk
Ot`tice of the U.S. Trustee

Scott Lieske
Chapter 13 ”l`rustee

I, Faline TownsendJ further swear and aftlrm, that on February 14, 2019, 1 have mailed by
first-class mail the same documents to the following non-ECF participants retlected on the
attached mailing matrix and if applicable listed below (however, copies have not been mailed to
addresses Whieh the Court designated as having been superseded by a preferred address on tile, or
Which the Court designated as undeiiverable or duplicate addresses, as indicated in the maiiing
matrix):

Franklin Financiaf Corporation

Attn: Lucas Hinrichs, President

10101 West Greentieid Avenue, Suite 200
Milwaukee, WI 53214-3953

City of Milwaukee

Attn: Grant F . Langiey, City Attorney
Frank P. Zeidler Munici al Building
841 North Broadway, 7“ Fioor
Milwaukee, Wl 53202

Deutsche Bank National Trust Company
Attn: Jacques Bi'and, CEO, North America
60 Wall Street

New York, NY 10005~2836

Case 18-22333-bh| Doc 45 Filed 02/18/19 Page 1 of 4

 

Subscribed and sworn to before

me this 14*“ day ar F@bruary, 2019.

/S/ /;»-` __

Atty. T ornas Napierala
Notary Public, State of Wisconsin
l\/[y commission is permanent

Case 18-22333-bh|

 

DOC 45 Filed 02/18/19

Fal` e ownsend

Strouse LaW Oft`rces

ins N. 2nd saeer, sane 150
Miiwaukee, WI 5 3203
(414) 390-0820

Page 2 of 4

 

 

Label Matrix for local noticing
0757~2

Case 10-22333-bh1

Eastern District of Hisconsin
Milwaukee

Thu Feb 14 13:39:48 CST 2019

Alliance Collection Agencies
90 Box 1267
Marshfield, WI 54449-7267

CHI St. Francis Health

c/o DCI Credit Services, Inc.
Drawer 1347

1409 West Villard

Dickinson, ND 58601-4649

City of Hilwaukea
Attorney Grant Langiey
200 East Wells Street
Milwaukee, 01 53202~3515

ERC/Enhanced Recovery Corp
Attn: Bankruptcy

8014 Bayberry Road
Jacksonville, FL 32256-7412

(p)INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346 '

PHILADELPHIA PA 19101~7345

¢HILWAUKEE WATER HORKS
200 E WELLS ST

RM 800

MILWAUKEE WI 53202-3515

Medical College of Wisconsin
. P.O. Box 13367
Milwaukee, WI 53213-0367

Gcwen Loan Sarvicing, LLC
c/o Nationwide Credit, Inc.
P.O. Box 14581

Des Moines, IA 50306~3581

Rhonda Witherspoon

c/o wl scrr

P.O. Box 07914
Milwaukee, 01 53207~0914

 

`AT&T corp

% AT&T Services, Inc.
Karen Cavagnaru, Esq.
eha mr way, suite 31104
Bedminster, NJ 07921-2693

(p]AMERICOLLECT INC
PO BOX 2080
MANITGWOC WI 54221-2080

Central Collection Corporation
3055 N Brookfield Rd Ste 31

` Brookfield, wl 53045-3336

City of Milwaukee
Milwaukee Water works
841 North Broadway

Room #406

Milwaakee, WI 53202~3581

Franklin Financial Corporation
10101 West Greenfield Avenue
Suite #200

Milwaukee, WI 53214-3953

Lisa Batemon
2852 North dlat Street
Hilwaukee, HI 53210~1810

Hedical Col1ege of Wisconsin
8?01 Watertown Plank Road
Milwaukee, WI 53226-3543

Milwaukee County Child Support Agency
901 N 9th ST, Rm. 101
Milwaukee, WI 53233-1425

West Allis Memorial Hospital
8901 West Lincoln Avenue
Milwaukee, 01 53227-2471

CaSe`18-2233_3-bh| `DOC45 Filed 02/18/19

AT&T Uverse
P.O. Box 5014
Carol Streamfr IL 60197~5014

Aurora Health Care Metro Inc
PO Box 343910
Milwaukee, WI 53234-3910

Central Cnllections
3055 N. Brookfiald Road
Brookfieldr WI 53045-3336

City of Milwaukee

Office of City Treasurer
200 E. Weils Street

Rm 103

Milwaukee, HI 53202~3546

Franklin Financial_Corporation
6001 W Capitol Drive
Milwaukee, WI 53216~2155

Lisa Batemon

c/o WI SCTF

P.O. Box 07914
Milwaukee, WI 53207-0911

Medical College of Wisconsin
9200 West Wisconsin Avenue
Milwaukee, WI 53226-3522

ch n Loan Servicing, LLC

Attn: Research/Bankruptcy

1661 Worthington Road, Suite 100
West Palm Bch, FL 33409-6493

Pediatric Diagnostic Imaging
6400 Industrial Loop
Greendale, WI 53129-2452

Hest Allis Memorial Hospital
P.O. Box 343
Milwaukee, WI 53201~0343

Page `3 of 4

 

 

 

 

 

wisconsin Departnent of Revenue ; Wisconsin nepartnent of Revenue ' § Janes Batsmon

2135 Rimxock Road § 019 North Bth Street § 5083 N. 56th St.
PO Box 8901 - § Suite 408 § Milwaukae, WI 53218~4213
Madison, WI 53708-8901 § Milwaukee, wl 53203-1606 §

 

/

':

The preferred mailing address§{p} above has been substituted for the following entity/entities as so specified §
by said entity/entities in a Potice of Address filed pursuant to 11 U.S.C. 342(f)iand Fed.R.Bank,P. 2002 (g){4). t

Amerioolleot Inc § Internal Revenue Service § (d}Internal Revenue Servioe

PO Box 1566 ‘ 211 W. Wisconsin Avenue § Centralized Insolvenay Unit x
1051 South Alverno Road Milwaukee, WI 53203 § P.O. Box 21126 l
nsnitswoc, iu 54221 z Philsaeiphis, PA 19114 1

(d)Internal Revenue Service
Departnent of the Treasury
Kansas City, HG 61999~0030

 

 

 

 

Case"`is-zzsss-bh_l Doc 45 _File.ol 02/18/;9 F>age 4 of"4

 

